UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6877


LARRY WOOLFORK,

                  Plaintiff - Appellant,

             v.

CHESAPEAKE CORRECTIONAL CENTER MEDICAL        DEPARTMENT;   JOHN
NEWHART, Sheriff; MS. BONNEY, Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-00273-AJT-TCB)


Submitted:    September 10, 2009        Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Woolfork, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry    Woolfork    appeals      the    district    court’s     order

dismissing his 42 U.S.C. § 1983 (2006) action as frivolous.                      We

have     reviewed    the   record      and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Woolfork v. Chesapeake Corr. Ctr. Med. Dep’t, No. 1:09-

cv-00273-AJT-TCB (E.D. Va. Apr. 28, 2009).                    We dispense with

oral   argument      because    the    facts    and   legal     contentions    are

adequately    presented    in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2